Title: To Benjamin Franklin from Edward Bridgen, 6 September 1782
From: Bridgen, Edward
To: Franklin, Benjamin


Dear Sir
Sepr: 6 1782
I am just requested to pass through your hands the inclosed to Mr Jay I therefore hope for your pardon for the liberty I take it goes round by Antwerp and Consequently its arrival will be later than by the Usual conveyance Which, I am informed, will not be material; will you do me the favour to present my most respectful compliments to that Gentleman, as a Meritorious Man whom I have the pleasure to know only by Character.
I have been much engaged lately in the copper buisness; in which I flatter myself to have been not useless, when that Matter may come under consideration. Will you, My Dear Sir, permit me to send you my thoughts on that Subject? It is late, and I am hurried at present and therefore shall hastily conclude myself with all veneration and respect Dr Sir Yr: most Affect Friend
E B
  
Addressed: A Monsieur / Monsr: Franklin / a Passeè / Pres / Paris
